Citation Nr: 1033883	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  03-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for herpes 
progenitalis.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to April 
1984.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and September 2002 rating 
decisions of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO). The July 2002 rating decision 
denied service connection for hepatitis C and PTSD and declined 
to reopen the previously denied claim for a nervous condition.  
The September 2002 rating decision denied the claim for an 
increased (compensable) rating for herpes progenitalis.

In April 2005, the Board reopened the claim for a nervous 
condition and remanded this case for further development.  As 
both the nervous condition claim and the PTSD claim both fall 
under the general issue of an acquired psychiatric condition, in 
July 2009, the Board recharacterized the issues as listed on the 
title page to better describe the claim on appeal.

In July 2009, the Board held that service connection was not 
warranted for hepatitis C or for an acquired psychiatric 
disorder, to include bipolar disorder and PTSD.  At that time, 
the matter of entitlement to a compensable disability rating for 
herpes progenitalis was remanded for additional development.  

The Veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (CAVC) concerning the denial of his 
claim for service connection an acquired psychiatric disorder. 
The CAVC issued an Order granting a Joint Motion for Remand in 
April 2010 vacating the July 2009 Board decision in part and 
remanding the case for further proceedings consistent with the 
Joint Motion.  It was indicated that the claim of entitlement to 
service connection for hepatitis C should be considered 
abandoned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Review of the record reveals that, in August 2010, the Veteran, 
by means of his representative, requested a hearing at the local 
VA office before a Member of the BVA.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2009) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings between the 
RO and the Board, a remand of these matters to the RO is 
warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing before a Veterans Law 
Judge at the earliest available 
opportunity.  The RO should notify the 
Veteran and his representative of the date 
and time of the hearing, in accordance with 
38 C.F.R. § 20.704(b).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


